Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding challenging a determination finding him guilty of violating temporary release rules and regulations. Inasmuch as the Attorney General has advised this Court by letter that the determination at issue has been administratively reversed, the matter is moot and the petition is dismissed (see Matter of Alstranner v Selsky, 245 AD2d 922 [1997]).
Crew III, J.P., Peters, Spain, Rose and Kane, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.